IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRIAN PARNELL, TROY CONNELLY,          : No. 15 WM 2016
TAVEREN ROBINSON, SIMEON BOZIC,        :
INDIVIDUALLY AND ON BEHALF OF ALL      :
OTHER INMATES OF THE                   :
PENNSYLVANIA DEPARTMENT OF             :
CORRECTIONS SIMILARLY SITUATED,        :
                                       :
                   Petitioners         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS OF               :
GREENE COUNTY,                         :
                                       :
                   Respondent          :


                                   ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.